Exhibit 3.1.2 SECRETARY OF STATE STATE OF NEVADA CORPORATE CHARTER (CONVERSION) I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that VIVAKOR, INC. did on April 30, 2008 file in this office the Convert In and Articles of Incorporation; that said Articles are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office, on April 30, 2008. /s/ ROSS MILLER ROSS MILLER Secretary of State By: Certification Clerk STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Filing Acknowledgement April 30, 2008 Job Number Corporation Number C20080430-1452 E0799472006-9 Filing Description Document Filing Number Date/Time of Filing Convert In 20080297794-48 April 30, 2008 09:16:44AM Corporation Name VIVAKOR, INC. , Resident Agent The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affzed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 68407138 \ STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Filing Acknowledgement April 30, 2008 Job Number Corporation Number C20080430-1452 E0799472006-9 Filing Description Document Filing Number Date/Time of Filing Articles of Incorporation 20080297796-60 April 30, 2008 09:16:44AM Corporation Name VIVAKOR, INC. , Resident Agent The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affzed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 68407138
